Matter of Jeremy B. (Jeffrey B.--Melissa N.) (2019 NY Slip Op 03927)





Matter of Jeremy B. (Jeffrey B.--Melissa N.)


2019 NY Slip Op 03927


Decided on May 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2019

Sweeny, J.P., Renwick, Tom, Kapnick, Oing, JJ.


9371

[*1]In re Jeremy B., and Others, Children Under the Age of Eighteen Years, etc., Jeffrey B., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent, Melissa N., Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the children.

Order of disposition, Family Court, Bronx County (Valerie A. Pels, J.), entered on or about June 27, 2018, to the extent it ordered respondent to complete certain programs and comply with certain directives, unanimously affirmed, without costs, and the appeal therefrom otherwise dismissed, without costs, as moot.
As the order of fact-finding upon which the order of disposition is based has been affirmed by this Court (Matter of Jeremy B. [Jeffrey B.], 168 AD3d 494 [1st Dept 2019]), respondent's present challenge to the fact-findings is moot.
Respondent's sole contention as to the disposition, that he was entitled to a suspended judgment, is unpreserved (see Matter of Omar Saheem Ali J. [Matthew J.], 80 AD3d 463 [1st Dept 2011]), and we decline to review it in the interest of justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2019
DEPUTY CLERK